Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


This Office Action is responsive to the applicants’ Amendment filed on March 3, 2022, in which claims 1-20 are pending.


Response to Amendment

Applicant has amended claims 1, 3, 8, 10, 15, 17 and 20; and claims 1-20 are pending.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/3/2022, is being considered by the examiner.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,742,712  B2.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 10,742,712 B2 contain every element of claim 1-20 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Sah et al. (US 2016/0026683) hereinafter “Sah” in view of Agarwal et al. (US 2014/0157358) hereinafter “Agarwal”.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The both references are analogous art because they are from the same field of endeavor, namely, systems and methods of managing application/access over the network.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


As to claim 8, Sah discloses a device comprising one or more processors, coupled to memory (Sah [78-81] discloses computing device, processor coupled to memory) and configured to: 
modify a scheme function of a web application to indicate that the web application does not support a scheme type to cause the web application to use the scheme function provided by the device for the scheme type instead of using the scheme function of the web application for the scheme type (Sah [141, 147-148, 248-249] discloses wherein the client agent and/or interceptor can operate at or interface with the network stack in a manner transparent to any application and can be installed and/or executed on the client in a manner without modification of an application, and wherein the computing device in communications with the client is/are not aware of the existence, execution or operation of the client agent and/or interceptor could be installed, executed, and/or operated transparently on another computing device, such as a server, or any of the protocol layers interfaced to by the interceptor/agent);
Sah is silent on identify a plurality of uniform resource locators (URLs) accessed by the device via the scheme function; intercept, via the scheme function, one or more requests to at least one of the plurality URLs via the web application, the one or more requests of the scheme type supported by the scheme function; establish, via the scheme function, for each of the one or more requests, a URL session between the device and one or more servers via a virtual private network.
However Agarwal discloses identify a plurality of uniform resource locators (URLs) accessed by the device via the scheme function (Agarwal [8-10, 38-40], discloses wherein the intermediary for determining an encoding scheme of a uniform resource location URL from a plurality of encoding schemes for a clientless secure socket layer virtual private network SSL VPN via a proxy);  
intercept, via the scheme function, one or more requests to at least one of the plurality URLs via the web application, the one or more requests of the scheme type supported by the scheme function (Agarwal [88, 93-96], discloses wherein the vServer receives, intercepts or otherwise processes communications between a client and a server in accordance with the configuration and operations of the appliance and further discloses wherein the client agent intercepts communications of the client on the first network encrypts the communications, and transmits the communications via a first transport layer connection to the appliance); and 
establish, via the scheme function, for each of the one or more requests, a URL session between the device and one or more servers via a virtual private network (Agarwal, Fig. 1C [74, 93-96, 120-121], discloses wherein the server may be directed to a client via a SSL VPN session and via the intermediary to establish the SSL VPN session between the client and the server, wherein the client can establish a first SSL VPN session S1 via the SSL VPN site provided by the appliance). 
 	Sah and Agarwal are analogous art because they are from the same field of endeavor, namely, systems and methods of managing application/access over the network.           before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sah and Agarwal before him or her, to modify the system of Sah to include the encoding scheme policy of Agarwal with reasonable expectation that this would result in a system that is capable of utilizing the encoding schemes for clientless secure access and policy to intercept, establish an URL session between the device and a server.  This method of improving the system of Sah was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Agarwal.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sah with Agarwal to obtain the invention as specified in claim 8.


As to claim 9, Sah-Agarwal discloses the device of claim 8, wherein the one or more processors are further configured to modify the scheme function of the web application to return a value to indicate that the web application does not support the scheme type (Agarwal [107-109], discloses wherein the clientless SSL VPN feature is also useful when the SSL VPN client is not supported for the device). The Examiner supplies the same rationale for the combination of references Sah and Agarwal as in claim 8 above.
 

As to claim 10, Sah-Agarwal discloses the device of claim 8, wherein the one or more processors are further configured to register the scheme function provided by the device as the scheme function to handle the scheme type for the web application (Agarwal [107-109], discloses wherein the appliance chooses for a user between client-based and clientless SSL VPN access to the resource based on 
policy and any policy rules, actions and/or conditions). The Examiner supplies the same rationale for the combination of references Sah and Agarwal as in claim 8 above
 

As to claim 11, Sah-Agarwal discloses the device of claim 8, wherein the one or more processors are further configured to forward the one or more requests via the virtual private network to an application on the one or more servers corresponding to the at least one of the plurality of URLs (Agarwal [31-32, 149-151] discloses wherein the server receives requests from the client, forwards the requests to a second server and responds to the request by the client with a response to the request from the server). The Examiner supplies the same rationale for the combination of references Sah and Agarwal as in claim 8 above

 
As to claim 12, Sah-Agarwal discloses the device of claim 8, wherein the one or more processors are further configured to receive data for the URL session from an application on the one or more servers responsive to the one or more requests via the virtual private network (Agarwal [44, 93-95] discloses wherein the appliance, may receive a response comprising a URL from a server, the response from the server may be directed to a client via a SSL VPN session and via the intermediary). The Examiner supplies the same rationale for the combination of references Sah and Agarwal as in claim 8 above

 
As to claim 13, Sah-Agarwal discloses the device of claim 12, wherein the one or more processors are further configured to display, via the web application, the data of the application received via the virtual private network (Agarwal [30-32, 45-46] discloses the server can display output to the client using any thin-client or remote-display protocol, further discloses wherein  the client can, request execution of various applications hosted by the servers in the farm and receive output of the results of the application execution for display). The Examiner supplies the same rationale for the combination of references Sah and Agarwal as in claim 12 above


As to claim 14, Sah-Agarwal discloses the device of claim 8, wherein the one or more processors are further configured to direct, via the virtual private network, a first request of the one or more requests to a first URL to a second URL hosted by a server of the one or more servers (Agarwal [44, 93-95] discloses wherein the intermediary receives a second response comprising a second URL from the server to a second client via a second SSL VPN session and wherein the intermediary may establish the second SSL VPN session between the second client and the server in responsive to the encoding policy, a second encoding scheme from a plurality of encoding 
schemes for encoding the URL). The Examiner supplies the same rationale for the combination of references Sah and Agarwal as in claim 8 above


Claims 1-7 and 15-20 are corresponding method non-transitory computer-readable medium claims that recite similar limitations as of claims 8-14 and do not contain any additional features with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.


Response to Arguments

Applicant's remarks, see page 7, filed March 3, 2022, with respect to Claim Objection have been fully considered and are persuasive. The claim objections as set forth in the previous Office Action has been withdrawn.


Applicant's remarks, see page 8, filed March 3, 2022, with respect to Double Patenting Rejection have been fully considered, however the rejection is maintained. 

Applicant's arguments filed on March 3, 2022 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion

The rejections are based upon the broadest reasonable interpretation of the claims. Applicant is advised that the specified citations of the relied upon prior art, in the above rejections, are only representative of the teachings of the prior art, and that any other supportive sections within the entirety of the reference (including any figures, incorporation by references, claims and/or priority documents) is implied as being applied to teach the scope of the claims.

Applicant may not introduce any new matter to the claims or to the specification. For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) 
Applicant's amendment necessitated the new ground(s) of rejection; accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9-5 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAZU A MIAH/Primary Examiner, Art Unit 2441